Citation Nr: 1046274	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
claimed as secondary to the service-connected eye disability.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
chronic conjunctivitis with cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  No acquired psychiatric disorder has been present during the 
pendency of this claim.

2.  The Veteran's service-connected bilateral eye disability is 
manifested by some discomfort; the Veteran's corrected visual 
acuity is better than 20/40 bilaterally.


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder 
that was incurred in or aggravated by active duty or that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an evaluation higher than 10 percent for the 
service-connected bilateral conjunctivitis with cataracts are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, 
Diagnostic Codes 6009, 6018, 6069 (2008); 38 C.F.R. §§ 4.7, 4.10, 
4.79, Diagnostic Codes 6027, 6066 (2010).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for depression and also 
seeks an increased rating for his service-connected eye 
disability.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects the Veteran was provided complete notice by a 
letter mailed in July 2008, prior to the August 2008 rating 
decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are of record, as are treatment records 
from those medical providers identified by the Veteran as having 
relevant records.  The Veteran has also been afforded VA medical 
examinations in response to the claims herein decided.  Neither 
the Veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claims, and 
the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in 
order to more thoroughly reflect the holding in Allen, that 
secondary service connection is available for chronic aggravation 
of a nonservice-connected disorder.  The revised § 3.310(b) 
provides that any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the disease, will be service- connected.  However, VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity due to 
the natural progress of the disease from the current level.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service treatment records (STRs) show no indication of any 
psychiatric symptoms or treatment during service.

The Veteran's request for service connection was received in June 
2008.  There is no indication in any of the Veteran's treatment 
records of a diagnosed psychiatric disorder or treatment for 
psychiatric complaints before or after the claim was received.

The Veteran had a VA psychiatric examination in July 2008, 
performed by a psychologist.  The examiner noted the Veteran's 
reported military, occupational and social history in detail.  
The examiner summarized the Veteran's current psychosocial 
problems as being related to increasing physical ailments and 
concurrent depression and personal disgust over his inability to 
perform tasks he used to be able to accomplish with ease.  
Primary stressors included financial demands and higher incidence 
of physical discomfort and pain.  The psychologist performed a 
clinical interview and noted observations in detail.  The 
psychologist diagnosed no current psychiatric disorder.  The 
psychologist stated the Veteran was concerned about his medical 
problems and scarring associated with his (nonservice-connected) 
quadruple bypass surgery, but no emotional disorder secondary to 
the service-connected chronic conjunctivitis was noted.

The Veteran has specifically claimed entitlement to service 
connection for depression.  The scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, there is no evidence showing that the Veteran has 
ever been diagnosed with a psychiatric disorder, and the July 
2008 VA examiner determined that the Veteran does not meet the 
criteria for a diagnosis of a psychiatric disorder.  "Congress 
specifically limits entitlement to service-connected disease or 
injury where such cases have resulted in a disability ... in the 
absence of a proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Court has held that the requirement for service connection that a 
current disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In light of the absence of any competent evidence of the presence 
of any psychiatric disorder during the pendency of this claim, 
the claim must be denied.
 
Evaluation of Service-Connected Disability

Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of this claim, the criteria for evaluating 
disabilities of the eye were revised.  The revised criteria apply 
to claims filed on or after December 10, 2008.  They do not apply 
to the Veteran's claim, which was filed in June 2008.

Eye disabilities are rated under the criteria of 38 C.F.R. 
§ 4.79.  In this case, there are several different Diagnostic 
Codes (DCs) that are applicable.

The Veteran's conjunctivitis has been rated under the criteria of 
DC 6018 (nontrachomatous conjunctivitis).  Also applicable are DC 
6027 (cataracts) and DC 6066 (visual impairment).

Prior to December 10, 2008, the rating criteria for DC 6018 were 
as follows.  A rating of 10 percent was assigned for active 
conjunctivitis with objective symptoms.  For healed 
conjunctivitis, rate on residuals, and if no residuals assign a 
noncompensable rating.

Before and after December 10, 2008, cataracts (DC 6027) have been 
rated based on visual impairment.

Before and after December 10, 2008, visual impairment has been 
noncompensable if corrected visual acuity in both eyes is 20/40 
or better.  DC 6069 (2008); DC 6066 (2010). 

Also potentially applicable is DC 6009 (unhealed injuries to the 
eye), which has the following rating criteria.  

Prior to December 10, 2008, the rating criteria of DC 6009 were 
as follows.  A rating between 10 percent and 100 percent was 
assigned for impairment of visual acuity or field loss, pain, 
rest requirements, or periodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology; minimum rating during active pathology was 10 percent.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability on appeal, except as noted below.  

Historically, the Veteran was injured in service when he received 
glass in his eyes during a jeep accident; he was treated in 
service for bilateral traumatic conjunctivitis.  A VA examination 
in May 1975 resulted in a diagnosis of chronic conjunctivitis, 
and service connection was duly granted for chronic bilateral 
conjunctivitis with an initial rating of 10 percent under DC 
6018, effective from February 1970.

The Board notes at this point that a disability that has been 
continually rated at or above any evaluation of disability for 20 
or more years for compensation purposes under laws administered 
by VA will not be reduced to less than such evaluation except 
upon a showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b).
 
The Veteran's request for an increased rating was received in 
June 2008.

The Veteran had a VA eye examination in July 2008, performed by 
an ophthalmologist who noted the Veteran's history of having 
glass pieces in his eyes during service.  The Veteran's current 
chief complaint was occasional diplopia for the past two years; 
he had not had an eye examination for at least 10 years.  Visual 
acuity without correction was 20/100 bilaterally, correctible to 
20/30 bilaterally.  The examiner performed extra-ocular motility, 
slit-lamp examination and dilated fundoscopic examination and 
noted observations in detail.  The examiner's assessment was 
corneal scar of the right eye, very poor tear films, cortical 
cataracts, and papillamatous growths of lids with blepharitis 
cupping of the optic nerves.

A VA nursing note in July 2009 states the Veteran reported he was 
legally blind and wanted same to be documented to increase his 
service-connected disability rating.  The nurse indicated that 
review of the Veteran's VA chart did not document legal 
blindness, but the Veteran could submit documentation to VA for 
inclusion in the record.

The Veteran presented to the VA outpatient clinic in August 2009 
complaining of intermittent diplopia while watching television; 
he had no other complaints.  The current assessment was dry eyes 
(to be treated with artificial tears), astigmatism/presbyopia, 
corneal scar right eye, complaint of intermittent diplopia not 
demonstrated on examination, and asymmetric cup-to-disc (C/D) 
ratio and intraocular pressure (IOP).

A VA outpatient eye follow-up treatment note in October 2009 
shows the diplopia had not recurred since the previous visit, but 
the Veteran complained of continued foreign body sensation (FBS) 
bilaterally.  His current corrected vision was 20/25 in the right 
eye and 20/30 in the left eye; there was no diplopia on 
examination.  The assessment was moderate meibomian gland 
dysfunction (MGD)/dry eye syndrome (DES) that may be contributing 
to the complaint of monocular diplopia in the right eye; retinal 
examination was within normal limits.  The examiner also noted 
asymmetric C/D ratio and IOP, right worse than left. 

The Veteran had a VA history and physical (H&P) examination in 
January 2010 in conjunction with transferring care to a different 
VA health network.  The examiner noted eye examination as pupils 
equal, round and reactive to light (PERRL) and extraocular 
muscles intact (EOMI), indicating no abnormalities identified on 
examination.

The Veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim) in February 2010 in which he asserted his eyes were 
scarred from the broken glass and it now felt as though he had 
something in his eyes.  He stated that most of the time he had 
blurred vision in both eyes and could feel a lump in his right 
eye.

The Veteran had another VA eye examination in March 2010, this 
time by an optometrist.  The Veteran complained of chronic FBS in 
the right eye that he believed to be associated with scarring; he 
denied acute episodes of pain.  He also complained of some 
mattering in the right eye that he could fish out; gradually 
increased intermittent blurriness, right worse than left; and 
intermittent lateral diplopia when not wearing his glasses.  
Corrected visual acuity on examination was 20/25 in the right eye 
and 20/20 in the left eye.  Examination of the eye was grossly 
normal.  The examiner could not ascertain the etiology or history 
of conjunctivitis that would have started in service; the Veteran 
currently had chronic bilateral blepharitis but it was not 
certain if such blepharitis related to his service-connected 
disability.  There appeared to be no disability in vision 
associated with the service-connected conjunctivitis.

On review, the Board notes the Veteran reported to his attending 
VA medical providers that he is legally blind, but his visual 
acuity has consistently been better than 20/40 bilaterally.  
Thus, compensable rating for visual impairment, to include 
compensable rating for cataracts, is not warranted.  

Under the criteria of DC 6009 prior to December 2008, 
compensation may be awarded for pain; the current 10 percent 
rating is appropriate compensation for the Veteran's subjective 
discomfort due to FBS.  

The Board notes that the Veteran has complained of diplopia, 
which is rated under DC 6090.  Diplopia has not been established 
on examination.  At any rate, examination has established that 
the Veteran's subjective monocular diplopia is intermittent and 
is not present when the Veteran wears his glasses; a Note to DC 
6090 states that under 38 C.F.R. 4.31 diplopia that is occasional 
or that is correctible with spectacles is evaluated at 0 percent.  
Accordingly, even if arguendo the diplopia were medically 
established it would not be compensable.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence of record, including the Veteran's 
correspondence to VA and his subjective reports to medical 
providers.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, 
even affording the Veteran full competence and credibility in 
reporting his symptoms (absent his report of being legally blind, 
which is disproved by the objective medical evidence of record), 
nothing therein shows entitlement to a schedular rating higher 
than the currently assigned 10 percent. 

The Veteran's representative has suggested that because the 
current 10 percent rating is the maximum rating available under 
DC 6018 the Veteran may be entitled to extra-schedular 
evaluation.  The Board disagrees, for the reasons cited below.

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability; if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321(b) is not 
in order.

In sum, the Board has determined that the manifestations of the 
service-connected bilateral eye disability most closely 
approximate the disability picture associated with the currently-
assigned 10 percent rating.  Accordingly, he claim must be 
denied.

The evidence in this case preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.
     

ORDER

Service connection for psychiatric disability, claimed as 
secondary to the service-connected bilateral eye disability, is 
denied.

A rating in excess of 10 percent for bilateral chronic 
conjunctivitis with cataracts is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


